PITTMAN, Judge,
concurring specially.
Even though, under Safeway Insurance Co. of Alabama v. Thompson, 688 So.2d 271 (Ala.Civ.App.1996), an injured party may provide directly to a liability insurer .“actual notice” of a pending lawsuit against an insured so as to protect that injured party’s inchoate interests as to the insured’s liability-insurance coverage,4 I agree with the main opinion’s holding that the insured cannot compel indemnification from the insurer unless the insured has itself complied with contractual duties to provide notice. See American Star Ins. Co. v. Allstate Ins. Co., 12 Or.App. 558, 559-60, 508 P.2d 244, 247 (1973). I therefore concur in the main opinion.

. Contra, Sears, Roebuck & Co. v. Southern Guar. Ins. Co., 675 So.2d 449 (Ala.Civ.App.1996).